DETAILED ACTION
	This is an allowability notice in response to amendments filed 02/03/2022. Claims 1-9 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Based on the arguments made, the claims have overcome the previous prior art rejection. The prior art of record teaches a monitor system with a robot and a movable part where a monitored region is controlled utilizing sensors to monitor regions on both sides of a vertical plane (Okazaki JPS58171290) and monitoring a front and rear moving direction of the movable part (Yoon US-20190250304). Prior art was found teaching a robot where the monitoring region changes according to the movement direction of the robot (Jones US-20110301757, Yi US-20160206170, Ruck US-10451400). However, prior art was not found that teaches the monitored region control part makes the monitored region at the rear in the moving direction of the movable part smaller than the monitored region at the front in the moving direction of the movable part in combination with the rest of the limitations as claimed by the independent claims. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Allowable Subject Matter
	Claims 1-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664